 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISAAC JONES,                                     Case No. 1:19-cv-00411-NONE-HBK
12                       Petitioner,                   ORDER TO VACATE APRIL 14, 2021
                                                       FINDINGS AND RECOMMENDATIONS
13           v.
                                                       (Doc. No. 20)
14    S. YOUNG,
                                                       FINDINGS AND RECOMMENDATIONS TO
15                       Respondent.                   DISMISS PETITION AS MOOT
16                                                     FOURTEEN-DAY OBJECTION PERIOD
17

18          Petitioner Isaac Jones, a Bureau of Prison’s (BOP) inmate, is proceeding pro se on his
19   amended petition for writ of habeas corpus under 28 U.S.C. § 2241 filed on April 10, 2020.
20   (Doc. No. 11, “Petition”). In response, Respondent filed a motion to dismiss the petition. (Doc.
21   No. 15). The undersigned issued Findings and Recommendations to grant Respondent’s motion
22   to dismiss on April 14, 2021. (Doc. No. 20, “F&R”). Although Petitioner did not file objections,
23   the undersigned vacates the April 14, 2021 F&R because Petitioner’s release from BOP after he
24   filed the Petition but before the F&R issued moots the Petition.
25                                          I. BACKGROUND
26          The Petition sets forth one ground for relief: Petitioner’s due process rights were violated
27   in connection with his August 15, 2017 prison disciplinary hearing conducted while he was
28
                                                       1
 1   incarcerated at the Federal Corrections Institution Victorville. (See generally Doc. No. 11). At

 2   the disciplinary hearing it was determined that Petitioner refused to provide a urine sample, in

 3   violation of BOP Code 110. (Doc. 11 at 22; Doc. No. 15-1 at 68). Petitioner was sanctioned with

 4   the loss of 41 days good time credit and three months loss of privileges. (Doc. No. 11 at 21; Doc.

 5   No. 15-1 at 69). Respondent moved to dismiss the petition, arguing that Petitioner failed to show

 6   the disciplinary hearing violated his due process rights. (See generally Doc. No. 15). The

 7   undersigned issued findings and recommendations finding the disciplinary hearing did not violate

 8   Petitioner’s due process rights and recommending Respondent’s motion to dismiss be granted.

 9   (Doc. No. 20).

10          The Court has reviewed the docket in Petitioner’s underlying criminal case from the

11   Northern District of Ohio and takes judicial notice of it under Federal Rule of Evidence 201. See

12   U.S. v. Jones, No. 5:15-cr-00108 (N.D. Ohio Aug. 15, 2015). On January 22, 2021, the Northern

13   District of Ohio granted Petitioner compassionate release from BOP’s custody reducing his

14   sentence “to time served.” (Id., Doc. No. 56).

15                              II. APPLICABLE LAW AND ANALYSIS

16          Article III, § 2, of the Constitution requires the existence of a case or controversy through

17   all stages of federal judicial proceedings. Therefore, throughout the litigation the petitioner “must

18   have suffered, or be threatened with, an actual injury traceable to the [respondent] and likely to be

19   redressed by a favorable judicial decision.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477

20   (1990). “[I]f it appears that [the court is] without power to grant the relief requested, then the
21   case is moot.” Picrin-Peron v. Rison, 930 F.2d 773, 775 (9th Cir. 1991).

22          “An incarcerated convict’s (or a parolee’s) challenge to the validity of his conviction

23   always satisfies the case-or-controversy requirement, because the incarceration (or the restriction

24   imposed by the terms of the parole) constitutes a concrete injury, caused by the conviction and

25   redressable by invalidation of the conviction.” Spencer v. Kemna, 523 U.S. 1, 7 (1998). “Once

26   the convict’s sentence has expired, however, some concrete and continuing injury other than the
27   now-ended incarceration or parole -- some ‘collateral consequence’ of the conviction -- must exist

28   if the suit is to be maintained.” Id. Collateral consequences are presumed where the petitioner
                                                        2
 1   challenges the validity of his underlying conviction. Id. at 7-8. However, collateral

 2   consequences are not presumed where the petitioner challenges a disciplinary finding. See

 3   Wilson v. Terhune, 319 F.3d 477, 481 (9th Cir. 2003) (no presumed collateral consequence from

 4   prison disciplinary proceedings). In such cases, a petitioner must demonstrate that he is suffering

 5   from collateral consequences in order to prevent his case from being rendered moot. Id.

 6          Here, Petitioner was released from custody. The Petition challenges only the findings of

 7   the 2017 disciplinary hearing which resulted in a loss of good time credits. Petitioner does not

 8   argue that the findings of his disciplinary hearing will result in any current collateral

 9   consequences, and the undersigned independently cannot conceive of any collateral

10   consequences. Indeed, the Northern District Court of Ohio identified Petitioner’s “clean prison

11   disciplinary record for the last year” as one of the factors to grant compassionate release. See

12   U.S. v. Jones, No. 5:15-cr-00108 (Doc. No. 56 at 3). The undersigned finds the Petition is moot

13   and recommends it be dismissed accordingly. Considering this finding, the undersigned vacates

14   the April 14, 2021 F&R. (Doc. No. 20).

15          Accordingly, it is ORDERED:

16          The April 14, 2021 Findings and Recommendations are vacated. (Doc. No. 20).

17          Further, it is RECOMMENDED:

18          1. The Petition (Doc. No. 11) be dismissed as moot.

19          2. Respondent’s motion to dismiss (Doc. No. 15) be dismissed as moot.

20                                         NOTICE TO PARTIES
21          These findings and recommendations will be submitted to the United States district judge

22   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen

23   (14) days after being served with these findings and recommendations, a party may file written

24   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

25   Findings and Recommendations.” Parties are advised that failure to file objections within the

26
27

28
                                                         3
 1   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

 2   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 3

 4
     Dated:    July 9, 2021
 5                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      4
